Case 1:17-cv-04780-MKB-RLM Document 93 Filed 06/12/19 Page 1 of 2 PageID #: 1146


                                                                                Littler Mendelson, PC
                                                                                900 Third Avenue
                                                                                New York, NY 10022.3298




                                                                                Christine L. Hogan
                                                                                212.583.2676 direct
                                                                                212.583.9600 main
                                                                                212.898.1116 fax
                                                                                clhogan@littler.com

 June 12, 2019

 VIA ECF

 Magistrate Judge Roanne L. Mann
 United States District Court, E.D.N.Y.
 225 Cadman Plaza East
 Brooklyn, NY 11201

          Re:      Mason v. Lumber Liquidators, Inc., Case No. 17-CV-4780 (MKB) (RLM)

 Dear Judge Mann,

 This office represents Defendant Lumber Liquidators, Inc. in the above-referenced matter.

 On June 10, 2019, Defendant filed Rule 72 objections to Your Honor’s June 5, 2019
 Memorandum and Order (the “June 5, 2019 Order”), which denied Defendant’s “motion to stay
 the deadline to distribute notice to the collective” and granted in substantial part Plaintiffs’
 “motion to compel production of the Collective Data 1”, “except that the Court sets the deadline
 at June 12.” (See Dkts. 80, 82-84, 89).

 In light of Defendant’s Rule 72 objections to the June 5, 2019 Order, which are currently
 pending before District Judge Margo K. Brodie, Defendant respectfully requests that the Court
 provide Defendant with an extension of time to produce the Collective Data until 1 day after
 District Judge Brodie rules on Defendant’s Rule 72 objections. Plaintiffs have indicated that
 they do not consent to this request.

 The reason for Defendant’s request is that if District Judge Brodie sustains Defendant’s Rule 72
 objections, granting the relief requested herein is the only way Defendant would be able to avoid
 significant prejudice. Even if the Rule 72 objections were later sustained, it would be moot if
 notice had already been posted and sent to potential opt-in plaintiffs, which may be the case here,
 were the Court to deny the instant request.

 Nevertheless, should Your Honor decline Defendant’s request, Defendant will produce the
 Collective Data to Plaintiffs within 24 hours of Your Honor’s order.

 We thank the Court for its attention and consideration in this matter.

 1
   The Court has referred to the Collective Data to include “a list of the names, addresses, telephone numbers, email
 addresses, work locations and dates of employment for all potential collective action members during the relevant
 time period.” See Dkt. 80.
Case 1:17-cv-04780-MKB-RLM Document 93 Filed 06/12/19 Page 2 of 2 PageID #: 1147


 Magistrate Judge Roanne L. Mann
 June 12, 2019
 Page 2



 Respectfully submitted,



 Christine L. Hogan



 Cc:    All Counsel of Record
